                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RALPH J. CARTER,                                    )
                                                    )
        Plaintiff                                   )        Case No. 1:18-cv-00096 (Erie)
                                                    )
vs.                                                 )
                                                    )        RICHARD A. LANZILLO
ADAM BAUMCRATZ, ET AL.,                             )        UNITED STATES MAGISTRATE JUDGE
                                                    )
        Defendants                                  )
                                                    )        ORDER ON MOTIONS TO COMPEL
                                                    )        DISCOVERY [ECF No. 45; ECF No. 47]

        Presently before the Plaintiff’s Motion to Compel Discovery. ECF No. 45; ECF No. 47.

The Defendants, per order of this Court, have responded in opposition. ECF No. 49, ECF No.

50. For the reasons that follow, the motions are DENIED.1

I.      Legal Standards

        In addressing discovery, Federal Rule of Civil Procedure 26(b) provides, in relevant part,

as follows:

                 (b) Discovery Scope and Limits.

                          (1)     Scope in General. Unless otherwise limited by court order, the
                                  scope of discovery is as follows: Parties may obtain discovery
                                  regarding any nonprivileged matter that is relevant to any party's
                                  claim or defense-including the existence, description, nature,
                                  custody, condition, and location of any documents or other
                                  tangible things and the identity and location of persons who know
                                  of any discoverable matter. For good cause, the court may order
                                  discovery of any matter relevant to the subject matter involved in
                                  the action. Relevant information need not be admissible at trial if
                                  the discovery appears reasonably calculated to lead to the
                                  discovery of admissible evidence. All discovery is subject to the
                                  limitations imposed by Rule 26(b)(2)(C).

                          (2)     Limitations on Frequency and Extent.


1
 Inasmuch as Plaintiff Carter’s motions to compel were only directed to the DOC Defendants, the motion is
DENIED as moot as it pertains to Defendant Sutherland.

                                                        1
                                      (C)    When Required. On motion or on its own, the court
                                             must limit the frequency or extent of discovery
                                             otherwise allowed by these rules or by local rule if
                                             it determines that:

                                                     (i)     the discovery sought is unreasonably
                                                             cumulative or duplicative, or can be
                                                             obtained from some other source that
                                                             is more convenient, less burdensome,
                                                             or less expensive;
                                                     (ii)    the party seeking discovery has had
                                                             ample opportunity to obtain the
                                                             information by discovery in the
                                                             action; or
                                                     (iii)   the burden or expense of the
                                                             proposed discovery outweighs its
                                                             likely benefit, considering the needs
                                                             of the case, the amount in
                                                             controversy, the parties' resources,
                                                             the importance of the issues at stake
                                                             in the litigation, and the importance
                                                             of the discovery in resolving the
                                                             issues.

       Issues relating to the scope of discovery permitted under the rules rest in the sound

discretion of the Court, Wisniewski v. Johns–Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987), and

any decisions regarding the conduct of discovery will be disturbed only upon a showing of an

abuse of discretion. Marroquin–Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983).

Although the scope of relevance in discovery is broader than that allowed for evidentiary

purposes, it is not without its limits. Stabilus v. Haynsworth, Baldwin, Johnson & Greaves, P.A.,

144 F.R.D. 258, 265 (E.D. Pa. 1992) (citations omitted). Courts will not permit discovery where

a request is made in bad faith, unduly burdensome, irrelevant to the general subject matter of the

action, or relates to confidential or privileged information. Goodman v. Wagner, 553 F. Supp.

255, 258 (E.D. Pa. 1982). However, the burden is on the objecting party to demonstrate in

specific terms why a discovery request is improper. Hicks v. Big Brothers/Big Sisters of



                                                2
America, 168 F.R.D. 528, 529 (E.D. Pa.1996); Goodman, 553 F. Supp. at 258. The party

objecting must show that the requested materials do not fall “within the broad scope of relevance

... or else are of such marginal relevance that the potential harm occasioned by discovery would

outweigh the ordinary presumption in favor of broad disclosure....” Burke v. New York City

Police Dep’t, 115 F.R.D. 220, 224 (S.D.N.Y. 1987).

II.    Analysis

       Plaintiff Carter requested Defendants provide him with “any and all psychological reports

compiled on Ralph Carter #MV-1754. This request includes, but is not limited to, psych

evaluations, pre and post the incident that took pace on February 27, 2017, at SCI-Forest and a

description of any psychological medication prescribed to Mr. Carter.” ECF No. 45 at 1-2.

Defendants declined to produce these records based on security, confidentiality and relevance.

Defendants explain that:

               [M]ental health records are not provided to inmates because they
               are private and confidential. In addition to presenting a
               safety/security risk to the inmate and mental health staff; the
               release of the mental health records enables the inmate to
               manipulate his mental health treatment and diagnosis.

ECF No. 49 at ¶ 3. The Court agrees that the security concerns related to the production of any

mental health records are justified. As has been previously explained:

               With respect to the mental health records, were they made
               available to inmates or the public, DOC professionals would tend
               to refrain from entering candid opinions and evaluations.
               Consequently, decision-makers would not have the benefit of
               honest observations from professionals in the field.” Moreover, “if
               an inmate knows how DOC staff will evaluate him and how
               particular behaviors are likely to be interpreted, he is capable of
               manipulating the resulting determination,” which could lead to
               inaccurate assessments, improper institutional placements, and
               possible premature release from custody.




                                                3
Banks v. Beard, 2013 WL 3773837, at *3 (M.D. Pa. July 17, 2013) (citations omitted). Given

the global security and safety concerns associated with the production of this information, there

is no need for the Court to conduct an in camera review of the requested materials. Defendants

have met their burden and the Plaintiff’s Motion to Compel mental health records is denied.

       Next, Plaintiff takes issue with the Defendants’ responses to other interrogatories,

specifically the delay in submitting responses to his inquires. Defendants represent that the

interrogatories in question have now been responded to and, in fact, have been re-sent to the

Plaintiff contemporaneously with the filing of their Response to the Motion to Compel. See ECF

No. 49 at 3; ECF No. 49-1, at 1-25. Out of an abundance of caution however, the Court will

send a copy of the Defendants’ responses along with a copy of the instant order to the Plaintiff at

his address of record. Given this, the Motion to Compel as it relates to Plaintiff’s interrogatories

is also DENIED.

       So ordered.



                                                              /s/ Richard A. Lanzillo
                                                              United States Magistrate Judge

Entered this 15th day of February, 2019.




                                                 4
